110 Mich. App. 747 (1981)
313 N.W.2d 98
PEOPLE
v.
BOSTIC.
Docket No. 53770.
Michigan Court of Appeals.
Decided September 17, 1981.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward Reilly Wilson, Principal Attorney, Appeals, and Janice M. Joyce, Assistant Prosecuting Attorney, for the people.
Pamela E. Griffin, for defendant on appeal.
Before: J.H. GILLIS, P.J., and BASHARA and K.N. SANBORN,[*] JJ.
PER CURIAM.
On November 27, 1979, the home of Mr. Joe Bogan was broken into and several articles of clothing were taken, including a pair of blue jeans. Shortly thereafter, Mr. Bogan found most of the stolen articles in the garage of his neighbor, Zachary Merritt. On the following day, Mr. Bogan observed Merritt, accompanied by defendant, walking down the street in front of his home. Mr. Bogan had not previously known the defendant. He noticed that defendant was wearing the blue jeans that had been stolen from his home the day before.
Mr. Bogan called Merritt over to him and defendant followed. He asked defendant where the blue jeans had come from. An argument ensued between defendant and Mr. Bogan.
The testimony at trial conflicted at this point. Mr. Bogan testified that defendant pulled a gun out of a pocket and said "* * * get back, man, or I'll shoot". Mr. Bogan stepped back and went into his house. His wife called the police.
Directly contradicting this, Merritt testified that Mr. Bogan grabbed defendant, that no gun was pulled and that defendant just broke away and *749 went to Merritt's house to call the police. Defendant did not testify at trial.
Defendant was convicted by a jury of felonious assault, MCL 750.82; MSA 28.277, and violation of the felony-firearm statute, MCL 750.227b; MSA 28.424(2). He received a mandatory two-year sentence for the felony-firearm conviction and a sentence of two to four years for the felonious assault conviction. He brings this appeal by right.
Defendant argues that the prosecutor should not have been allowed to elicit from Merritt the fact that Mr. Bogan found some of his property in Merritt's garage. He claims that the testimony improperly presented to the jury evidence of a prior bad act by the defendant, that is, the breaking and entering of Mr. Bogan's home. We disagree for a number of reasons.
First, no evidence was introduced to suggest that defendant was involved in the break-in. The break-in was linked to Merritt, not defendant. Second, the evidence was a necessary part of the res gestae of the felonious assault. Res gestae are circumstances, facts and declarations which so illustrate and characterize the principal fact as to place it in its proper effect. People v Castillo, 82 Mich. App. 476; 266 NW2d 460 (1978). The res gestae has been referred to as the "complete story". See People v Delgado, 404 Mich. 76, 83; 273 NW2d 395 (1978). The testimony of Merritt which revealed that some of Mr. Bogan's property was found in Merritt's garage was necessary to show Mr. Bogan's state of mind. It explained why Mr. Bogan would notice a pair of blue jeans worn by a complete stranger and why he would demand that the stranger tell him where the blue jeans came from. It was this argument which led to the felonious assault. The evidence was a necessary part of the *750 res gestae. See People v Spillman, 399 Mich. 313, 321; 249 NW2d 73 (1976).
Defendant also claims that Merritt was improperly impeached by evidence of an arrest, contrary to the tenets of People v Falkner, 389 Mich. 682; 209 NW2d 193 (1973). During Merritt's testimony, the prosecutor elicited the fact that when the police arrived on the scene, Merritt was arrested. Defendant does not claim this was improper and indeed he could not. Evidence of a prior arrest may be used to bring out a witness's bias. People v Hogan, 105 Mich. App. 473; 307 NW2d 72 (1981). Here, the fact that Merritt was arrested because of Mr. Bogan's complaint against him could provide a motive for false testimony in this case. Therefore, the examination regarding the arrest was proper.
Defendant claims that error occurred later in the trial when an officer referred to this arrest. Because the jury was already fully aware of Merritt's arrest, we find the officer's testimony was, at most, harmless error.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.